DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is a response to an application filed 04/29/2021 wherein claims 1 – 20 are pending and ready for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, and 11 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Rui et al, US 20190229927 A1, July 25, 2019 hereafter referred to as Guo in view of Trevethan; Thomas US 20200204346 A1, June 25, 2020 hereafter referred to as Trevethan.

         As to claim 1, Guo teaches a method – Guo [0019] FIG. 5 is a flowchart of an optional method for processing account information in a block chain) comprising:
          providing a block chain comprising a plurality of blocks, each block comprising a hash value – Guo [0049] ... the block chain only needs to verify whether it is legal for the gateway to sign the initial data by using the private key, and when it is legal, confirms that authentication succeeds and records the transfer event.  Here the claimed ‘plurality of blocks’ is taught by Guo as ‘block chain’ since a block chain consists of multiple blocks whereas the claimed ‘hash value’ is taught by Guo as ‘sign the initial data’ since the only legal blocks are added to the chain);
            obtaining a private identification of an authorized user in a subset of one or more authorized users and data not susceptible to a double spending problem – Guo [0073] ... The gateway receives the transfer request and the identity information that are submitted by the user and obtains owner information of a lost account from the certificate center according to the transfer request. The gateway has a right of obtaining recorded account information from the certificate center the certificate center records an identity card number of the owner of the lost account or a scanning copy of an identity card copy, and then the user needs to provide corresponding materials that prove identity, such as the identity card copy. Alternatively, the certificate center records voiceprint information of the owner of the lost account, and then the user needs to provide corresponding voiceprint materials. Here, the claimed ‘obtaining’ is taught by Guo as ‘obtain’ whereas the claimed ‘private identification’ is taught by Guo as ‘recorded account information’.  The claimed ‘authorized user’ is taught by Guo as ‘recorded account information’ since the certificate center records authorized users whereas the claimed ‘one or more authorized users’ is taught by Guo as ‘certificate center’ since the center holds validation information for authorized subscribers/users. The claimed ‘data’ that is not double spending is taught by Guo as ‘identity card copy’ or voice print’), the data configured to be verified in associated with the authorized user before being added to the block chain – Guo [0045] ...  If the identity information submitted by the user and the owner information of the lost account are consistent, verification on the identity information of the user succeeds, that is, the user is determined as the owner of the lost account, and the gateway makes a response to the transfer request submitted by the user.  Specifically, the gateway submits the authentication request to the block chain according to the transfer request submitted by the user so that the block chain records a transfer event, to instruct to transfer the resource in the lost account to the target account. Here, the claimed ‘data configured’ is taught by Guo as ‘identity information’ whereas the claimed ‘verified’ is taught by Guo as ‘verification on the identity’. The claimed ‘added to the blockchain’ is taught by Guo as ‘block chain records a transfer event’),
             adding a new block to the block chain including - Guo [0078] ...The block chain records a transfer event according to the initial data, to transfer a resource in the lost account to the target account. A block may be newly added to the block chain, and is used for recording the transfer event, to complete transferring the resource in the lost account to the target account) encrypting the data based on the private identification of the authorized user - Guo [0075] ... When the identity information submitted by the user and the owner information of the lost account are consistent, the gateway encrypts, by using a public key of a first account, the identity information and the transfer request that are submitted by the user, to obtain second data. Here, the claimed ‘private identification’ is taught here by Guo as ‘identity information’ which includes the digital signature of the account holder using the private key further taught by Guo at [0026].  The claimed ‘encrypting’ is taught by Guo as ‘using the public key’ since the public key is typically the encryption key.  The claimed ‘authorized user’ here is taught by Guo as ‘account are consistent’ since the compared information proves the user is the authorized user), computing the hash value of the data and the encrypted data for the new block – Guo  [0053] A process in which the gateway signs ... includes first hashing the identity information and the transfer request that are submitted by the user and then encrypting the identity information and the transfer request.  Here, the claimed ‘computing ... hash value’ is taught by Guo as ‘first hashing’ which results in a value.  The claimed ‘the data’ is taught by Guo as ‘identity information’ and the claimed ‘encrypted data’ is taught by Guo as ‘transfer request’ since the request is always encrypted by the account public key), obtaining a prior hash value associated with a preceding block in the block chain – Guo [0064] ...  the method for processing account information in a block chain may further include: extracting, by the computer device, the initial data from the block chain, the initial data including the third data obtained by signing the identity information and the transfer request by using the private key of the first account; decrypting, by the computer device, the third data by using the public key of the first account, to obtain second decrypted data; hashing, by the computer device, locally stored data, to obtain hashed data; comparing, by the computer device, the second decrypted data and the hashed data to determine whether the second decrypted data and the hashed data are consistent.   Here, the claimed ‘obtaining’ is taught by Guo as ‘extracting’.  The claimed ‘prior hash value’ is taught by Guo as ‘third data obtained by signing’ since the third data is actually the first hashed data from the user via the gateway.  The claimed ‘preceding block’ is taught by Guo as ‘locally stored data’ since this data is already the previous block of the chain), forming the new block as a function of the data, the encrypted data, the hash value, and the prior hash value to create the new block - Guo [0078] ... The block chain records a transfer event according to the initial data, to transfer a resource in the lost account to the target account. A block may be newly added to the block chain, and is used for recording the transfer event, to complete transferring the resource in the lost account to the target account.  GUO DOES NOT TEACH and 
             adding the new block to the block chain without performing a computation to calculate a proof of work computation, HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR TREVETHAN TEACHES and 
             adding the new block to the block chain without performing a computation to calculate a proof of work computation - Trevethan... [0287] ... if there is no challenge to the Proposer's solution, the complete transaction can be performed on the proof-of-work main blockchain without need for execution of a challenge protocol or of a ghost chain protocol.
Here, the claimed ‘adding the new block’ in this case is taught by Trevethan as ‘complete transaction...performed’ since to complete the transaction adds a new block to the chain.  The claimed ‘without performing a computation’ is not saying no proof of work but that a computation to calculate the proof of work is not needed which is taught by Trevethan as ‘challenge protocol’ because the no challenge is needed to calculate the proof of work.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider conditions when less calculations are needed to perform the proof of work.  Guo does not teach or suggest adding a new block to the chain without performing a computation to calculate the proof of work.  Trevethan adding a new block without having to performing a challenge protocol.  Trevethan added to Guo increases transaction processing efficiency thereby enhancing overall privacy and data protection).

              As to claim 2, the combination of Guo and Trevethan teaches the method of claim 1 wherein the data not susceptible to the double spending problem comprises non-currency related data – Guo [0043] ... the certificate center records an identity card number of the owner of the lost account or a scanning copy of an identity card copy, and then the user needs to provide corresponding materials that prove identity, such as the identity card copy). Here, the claimed ‘data’ is taught by Guo as ‘identity card number’ which does not present a double spending problem as it is not a financial instrument).

             As to claim 3, the combination of Guo and Trevethan teaches the method of claim 2 wherein the non-currency related data comprises: financial information data including account-related information – Guo [0046] The method for processing account information in a block chain provided in this embodiment may be applied to digital payment scenarios in various block chain modes, for example, account transactions of banks, portfolios, gold exchange in block chain modes or may be applied to transaction scenarios of virtual resources in block chain modes, for example, transactions of virtual resources of game accounts in online games. Here, the claimed ‘financial information’ is taught by Guo as ‘financial information’).

          As to claim 4, the combination of Guo and Trevethan teaches the method of claim 2 wherein the non-currency related data comprises: personally identifiable data or transactional data, or both – Guo [0043] ... the certificate center records an identity card number of the owner of the lost account or a scanning copy of an identity card copy, and then the user needs to provide corresponding materials that prove identity, such as the identity card copy. Here, the claimed ‘personally identifiable data’ is taught by Guo as ‘identity card copy’).

          As to claim 5, the combination of Guo and Trevethan teaches the method of claim 1 wherein the private identification of the authorized user comprises: data representing a private key – Guo [0050] ... the signing, by the computer device, initial data by using a private key of a first account, to obtain first data includes: encrypting, by the computer device, the identity information and the transfer request by using a public key of the first account.  Here, the claimed ‘private identification’ is taught by Guo as ‘a private key of a first account’ which is determined by the signing.  The claimed ‘authorized user’ is taught by Guo as ‘a first account’ which denotes the establishment of stored credentials of authorized users).

            As to claim 6, the combination of Guo and Trevethan teaches the method of claim 1 further comprising, maintaining a hierarchy of authorized users to resolve conflicts of adding the new block at the same time by multiple authorized users - Trevethan [0126] FIG. 6 illustrates, in block diagram form, an example environment 600 where a challenge to a proposed solution may be resolved for a computational task distribution system associated with a blockchain. After the ghost chain resolves the challenge using a method described herein, the congress 602 creates 610 one or more transactions 612 to distribute the proposed distribution (“B”) plus any deposits (“D”) to one or more parties, as described herein. The one or more transactions 612 may then be mined 614 to the blockchain 606 at the current block 616.  Here, the claimed ‘maintaining hierarchy’ is taught by Trevethan as ‘congress 602 and blockchain 606’ as depicted in FiGuore 6.  The claimed ‘resolve conflicts’ is taught by Trevethan as ‘may be resolved’ since the solution is challenged by another user. The claimed ‘adding a new block’ is taught by Trevethan as ‘mined 614 to the blockchain 606’ which seeks to add the block to the current block 616.  The claimed ‘multiple authorized users’ is taught by Trevethan as ‘’one or more parties’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a congress in a blockchain to resolve conflicting transactions.  Guo suggests a hierarchy of authorized users in the term “by the computer” but this term in an of itself does not teach a hierarchy of authorized users.  Trevethan solves this by employing both a congress and blockchain miners which establishes a hierarchy of authorized users.  Creating authentication levels can provide additional protection to Guo’s blockchain when managing different levels of classified data).

            As to claim 7, the combination of Guo and Trevethan teaches the method of claim 1 further comprising: checking at a processor whether the new block is associated with a match to any other authorized user - Guo [0069] ... cases in which the user needs to appeal to the gateway or sue the gateway to require the gateway to provide evidence may include, for example but not limited to, the following several cases: in a first case, the transfer request received by the gateway is an incorrect or false request initiated by another user.  Here, the claimed ‘checking’ is taught by Guo as ‘provide evidence’ whereby the evidence allows the gateway to make a comparison.  The claimed ‘a processor’ is taught by Guo as ‘the gateway’ whereas the claimed ‘new block’ is taught by Guo as ‘transfer request’ which is a request to transfer a block to the chain.  The claimed ‘authorized user’ is taught by Guo as ‘another user’ as an unauthorized user could not initiate a transfer request), wherein the private identification of the authorized user is a private key – Guo [0050] ... the signing, by the computer device, initial data by using a private key of a first account, to obtain first data includes: encrypting, by the computer device, the identity information and the transfer request by using a public key of the first account.  Here, the claimed ‘private identification’ is taught by Guo as ‘a private key of a first account’ which is determined by the signing.  The claimed ‘authorized user’ is taught by Guo as ‘a first account’ which denotes the establishment of stored credentials of authorized users).
 
            As to claim 8, the combination of Guo and Trevethan teaches the method of claim 7 further comprising:
           accessing a secure record database including multiple public keys associated with the one or more authorized users - Guo [0072] ... The certificate center is used for creating an account, and public keys and addresses of all accounts and information about owners of the accounts are recorded in the user center.  Here, the claimed ‘accessing’ is taught by Guo as ‘is used’ which is where the user creates an account.  The claimed ‘secure record database’ is taught by Guo as ‘certificate center’ whereas the claimed ‘authorized users’ is taught by Guo as ‘all accounts’); 
          decrypting the encrypted data of the new block that includes the data not susceptible to the double spending problem to check a match with another block - Guo [0072] ...  the gateway extracts the initial data from the block chain and obtains, and decrypts the second data by using the private key of the first account, to obtain decrypted data. The decrypted data may be used as evidence for verdict of the dispute, to adjudicate the dispute that occurs.   Here, the claimed ‘decrypting’ is taught by Guo as ‘decrypts the second data’ whereas the claimed ‘data’ is taught by Guo as ‘initial data’ which includes the card account information that is not susceptible to double spending problem); and
          performing an action based on a ranking associated with the one or more authorized users each of which is associated with a hierarchy of authorized users - Trevethan [0166] ... The congress pool includes other digital assets associated with the other members of a congress. Thus the transaction at step 1104, once added to a block by a miner (e.g., a mining node 104 described in connection with FIG. 1) transfers the digital asset to the congress pool that includes digital assets from other members.  Here, the claimed ‘performing an action’ is taught by Trevethan as ‘transfers the digital asset’ whereas the claimed ‘ranking’ is taught by Guo as ‘mining node 104’ as it is associated with authorized user nodes 102 of FiGuore 1.  The claimed ‘associated with a hierarchy of authorized users’ is taught by Guo as ‘Ghost Chain 108’ depicted in fiGuore 1 because three nodes cooperate to form a group referred to as congress 106.  The rationale for considering Trevethan features in view of Guo in claim 1 apply here in claim 8).

         As to claim 11, Guo teaches a system – Guo [0103] FIG. 7 comprising: 
         a memory configured to store data – Guo [0103] ... the server may include: one or more memory 703) for processing at an application to generate encrypted block chains a processor – Guo [0063] if the identity information and transfer data that are included in the authentication request submitted by the gateway to the block chain are encrypted by using the public key of the first account); and
        a processor configured to execute instructions to implement the application – Guo [0033] ...  the method for processing account information in a block chain may be applied to a hardware environment that is composed of a server 202 and a terminal 204 and that is shown in FIG. 2. Here, the claimed ‘a processor’ is taught by Guo as ‘server 202’ whereas the claimed ‘execute instructions’ is taught by Guo as ‘processing account information’) confiGuored to:
                provide a block chain comprising a plurality of blocks, each block comprising a hash value – Guo [0049] ... the block chain only needs to verify whether it is legal for the gateway to sign the initial data by using the private key, and when it is legal, confirms that authentication succeeds and records the transfer event.  Here the claimed ‘plurality of blocks’ is taught by Guo as ‘block chain’ since a block chain consists of multiple blocks whereas the claimed ‘hash value’ is taught by Guo as ‘sign the initial data’ since the only legal blocks are added to the chain);
             obtain a private identification of an authorized user in a subset of one or more authorized users and data not susceptible to a double spending problem – Guo [0073] ... The gateway receives the transfer request and the identity information that are submitted by the user and obtains owner information of a lost account from the certificate center according to the transfer request. The gateway has a right of obtaining recorded account information from the certificate center the certificate center records an identity card number of the owner of the lost account or a scanning copy of an identity card copy, and then the user needs to provide corresponding materials that prove identity, such as the identity card copy. Alternatively, the certificate center records voiceprint information of the owner of the lost account, and then the user needs to provide corresponding voiceprint materials. Here, the claimed ‘obtaining’ is taught by Guo as ‘obtain’ whereas the claimed ‘private identification’ is taught by Guo as ‘recorded account information’.  The claimed ‘authorized user’ is taught by Guo as ‘recorded account information’ since the certificate center records authorized users whereas the claimed ‘one or more authorized users’ is taught by Guo as ‘certificate center’ since the center holds validation information for authorized subscribers/users. The claimed ‘data’ that is not double spending is taught by Guo as ‘identity card copy’ or voice print’), the data configured to be verified in associated with the authorized user before being added to the block chain – Guo [0045] ...  If the identity information submitted by the user and the owner information of the lost account are consistent, verification on the identity information of the user succeeds, that is, the user is determined as the owner of the lost account, and the gateway makes a response to the transfer request submitted by the user.  Specifically, the gateway submits the authentication request to the block chain according to the transfer request submitted by the user so that the block chain records a transfer event, to instruct to transfer the resource in the lost account to the target account. Here, the claimed ‘data confiGuored’ is taught by Guo as ‘identity information’ whereas the claimed ‘verified’ is taught by Guo as ‘verification on the identity’.  The claimed ‘added to the blockchain’ is taught by Guo as ‘block chain records a transfer event’); and 
         add a new block to the block chain including - Guo [0078] ...The block chain records a transfer event according to the initial data, to transfer a resource in the lost account to the target account. A block may be newly added to the block chain, and is used for recording the transfer event, to complete transferring the resource in the lost account to the target account),
                  encrypt the data based on the private identification of the authorized user - Guo [0075] ... When the identity information submitted by the user and the owner information of the lost account are consistent, the gateway encrypts, by using a public key of a first account, the identity information and the transfer request that are submitted by the user, to obtain second data. Here, the claimed ‘private identification’ is taught here by Guo as ‘identity information’ which includes the digital signature of the account holder using the private key further taught by Guo at [0026].  The claimed ‘encrypt’ is taught by Guo as ‘using the public key’ since the public key is typically the encryption key.  The claimed ‘authorized user’ here is taught by Guo as ‘account are consistent’ since the compared information proves the user is the authorized user),
                 compute the hash value of the data and the encrypted data for the new block – Guo  [0053] A process in which the gateway signs ... includes first hashing the identity information and the transfer request that are submitted by the user and then encrypting the identity information and the transfer request.  Here, the claimed ‘compute ... hash value’ is taught by Guo as ‘first hashing’ which results in a value.  The claimed ‘the data’ is taught by Guo as ‘identity information’ and the claimed ‘encrypted data’ is taught by Guo as ‘transfer request’ since the request is always encrypted by the account public key),
                obtain a prior hash value associated with a preceding block in the block chain – Guo [0064] ...  the method for processing account information in a block chain may further include: extracting, by the computer device, the initial data from the block chain, the initial data including the third data obtained by signing the identity information and the transfer request by using the private key of the first account; decrypting, by the computer device, the third data by using the public key of the first account, to obtain second decrypted data; hashing, by the computer device, locally stored data, to obtain hashed data; comparing, by the computer device, the second decrypted data and the hashed data to determine whether the second decrypted data and the hashed data are consistent.   Here, the claimed ‘obtaining’ is taught by Guo as ‘extracting’.  The claimed ‘prior hash value’ is taught by Guo as ‘third data obtained by signing’ since the third data is actually the first hashed data from the user via the gateway.  The claimed ‘preceding block’ is taught by Guo as ‘locally stored data’ since this data is already the previous block of the chain), form the new block as a function of the data, the encrypted data, the hash value, and the prior hash value to create the new block - Guo [0078] ... The block chain records a transfer event according to the initial data, to transfer a resource in the lost account to the target account. A block may be newly added to the block chain, and is used for recording the transfer event, to complete transferring the resource in the lost account to the target account. GUO DOES NOT TEACH and add the new block to the block chain without performing a computation to calculate a proof of work computation, HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR TREVETHAN TEACHES and add the new block to the block chain without performing a computation to calculate a proof of work computation - Trevethan... [0287] ... if there is no challenge to the Proposer's solution, the complete transaction can be performed on the proof-of-work main blockchain without need for execution of a challenge protocol or of a ghost chain protocol.
Here, the claimed ‘adding the new block’ in this case is taught by Trevethan as ‘complete transaction...performed’ since to complete the transaction adds a new block to the chain.  The claimed ‘without performing a computation’ is not saying no proof of work but that a computation to calculate the proof of work is not needed which is taught by Trevethan as ‘challenge protocol’ because the no challenge is needed to calculate the proof of work.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider conditions when less calculations are needed to perform the proof of work.  Guo does not teach or suggest adding a new block to the chain without performing a computation to calculate the proof of work.  Trevethan adding a new block without having to performing a challenge protocol.  Trevethan added to Guo increases transaction processing efficiency thereby enhancing overall privacy and data protection).

             As to claim 12, the combination of Guo and Trevethan teaches the system of claim 11 wherein the data not susceptible to the double spending problem comprises non-currency related data – Guo [0043] ... the certificate center records an identity card number of the owner of the lost account or a scanning copy of an identity card copy, and then the user needs to provide corresponding materials that prove identity, such as the identity card copy). Here, the claimed ‘data’ is taught by Guo as ‘identity card number’ which does not present a double spending problem as it is not a financial instrument).

              As to claim 13, the combination of Guo and Trevethan teaches the system of claim 12 wherein the non-currency related data comprises: financial information data including account-related information – Guo [0046] The method for processing account information in a block chain provided in this embodiment may be applied to digital payment scenarios in various block chain modes, for example, account transactions of banks, portfolios, gold exchange in block chain modes or may be applied to transaction scenarios of virtual resources in block chain modes, for example, transactions of virtual resources of game accounts in online games. Here, the claimed ‘financial information’ is taught by Guo as ‘financial information’).

           As to claim 14, the combination of Guo and Trevethan teaches the system of claim 12 wherein the non-currency related data comprises: personally identifiable data or transactional data, or both – Guo [0043] ... the certificate center records an identity card number of the owner of the lost account or a scanning copy of an identity card copy, and then the user needs to provide corresponding materials that prove identity, such as the identity card copy. Here, the claimed ‘personally identifiable data’ is taught by Guo as ‘identity card copy’). 

          As to claim 15, the combination of Guo and Trevethan teaches the system of claim 11 wherein the private identification of the authorized user comprises: data representing a private key – Guo [0050] ... the signing, by the computer device, initial data by using a private key of a first account, to obtain first data includes: encrypting, by the computer device, the identity information and the transfer request by using a public key of the first account.  Here, the claimed ‘private identification’ is taught by Guo as ‘a private key of a first account’ which is determined by the signing.  The claimed ‘authorized user’ is taught by Guo as ‘a first account’ which denotes the establishment of stored credentials of authorized users).

             As to claim 16, the combination of Guo and Trevethan teaches the system of claim 11 wherein the processor is further configured to: maintain a hierarchy of authorized users to resolve conflicts of adding the new block at the same time by multiple authorized users - Trevethan [0126] FIG. 6 illustrates, in block diagram form, an example environment 600 where a challenge to a proposed solution may be resolved for a computational task distribution system associated with a blockchain. After the ghost chain resolves the challenge using a method described herein, the congress 602 creates 610 one or more transactions 612 to distribute the proposed distribution (“B”) plus any deposits (“D”) to one or more parties, as described herein. The one or more transactions 612 may then be mined 614 to the blockchain 606 at the current block 616.  Here, the claimed ‘maintaining hierarchy’ is taught by Trevethan as ‘congress 602 and blockchain 606’ as depicted in Figure 6.  The claimed ‘resolve conflicts’ is taught by Trevethan as ‘may be resolved’ since the solution is challenged by another user. The claimed ‘adding a new block’ is taught by Trevethan as ‘mined 614 to the blockchain 606’ which seeks to add the block to the current block 616.  The claimed ‘multiple authorized users’ is taught by Trevethan as ‘’one or more parties’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a congress in a blockchain to resolve conflicting transactions.  Guo suggests a hierarchy of authorized users in the term “by the computer” but this term in an of itself does not teach a hierarchy of authorized users.  Trevethan solves this by employing both a congress and blockchain miners which establishes a hierarchy of authorized users.  Creating authentication levels can provide additional protection to Guo’s blockchain when managing different levels of classified data).

           As to claim 17, the combination of Guo and Trevethan teaches the system of claim 11 wherein the processor is further configured to: check at the processor whether the new block is associated with a match to any other authorized user - Guo [0069] ... cases in which the user needs to appeal to the gateway or sue the gateway to require the gateway to provide evidence may include, for example but not limited to, the following several cases: in a first case, the transfer request received by the gateway is an incorrect or false request initiated by another user.  Here, the claimed ‘check’ is taught by Guo as ‘provide evidence’ whereby the evidence allows the gateway to make a comparison.  The claimed ‘a processor’ is taught by Guo as ‘the gateway’ whereas the claimed ‘new block’ is taught by Guo as ‘transfer request’ which is a request to transfer a block to the chain.  The claimed ‘authorized user’ is taught by Guo as ‘another user’ as an unauthorized user could not initiate a transfer request), wherein the private identification of the authorized user is a private key – Guo [0050] ... the signing, by the computer device, initial data by using a private key of a first account, to obtain first data includes: encrypting, by the computer device, the identity information and the transfer request by using a public key of the first account.  Here, the claimed ‘private identification’ is taught by Guo as ‘a private key of a first account’ which is determined by the signing.  The claimed ‘authorized user’ is taught by Guo as ‘a first account’ which denotes the establishment of stored credentials of authorized users).

           As to claim 18, the combination of Guo and Trevethan teaches the system of claim 17 wherein the processor is further configured to: access a secure record database including multiple public keys associated with the one or more authorized users - Guo [0072] ... The certificate center is used for creating an account, and public keys and addresses of all accounts and information about owners of the accounts are recorded in the user center.  Here, the claimed ‘access’ is taught by Guo as ‘is used’ which is where the user creates an account.  The claimed ‘secure record database’ is taught by Guo as ‘certificate center’ whereas the claimed ‘authorized users’ is taught by Guo as ‘all accounts’);
           decrypt the encrypted data of the new block that includes the data not susceptible to the double spending problem to check a match with another block - Guo [0072] ...  the gateway extracts the initial data from the block chain and obtains, and decrypts the second data by using the private key of the first account, to obtain decrypted data. The decrypted data may be used as evidence for verdict of the dispute, to adjudicate the dispute that occurs.   Here, the claimed ‘decrypt’ is taught by Guo as ‘decrypts the second data’ whereas the claimed ‘data’ is taught by Guo as ‘initial data’ which includes the card account information that is not susceptible to double spending problem); and
       perform an action based on a ranking associated with the one or more authorized users each of which is associated with a hierarchy of authorized users - Trevethan [0166] ... The congress pool includes other digital assets associated with the other members of a congress. Thus the transaction at step 1104, once added to a block by a miner (e.g., a mining node 104 described in connection with FIG. 1) transfers the digital asset to the congress pool that includes digital assets from other members.  Here, the claimed ‘performing an action’ is taught by Trevethan as ‘transfers the digital asset’ whereas the claimed ‘ranking’ is taught by Guo as ‘mining node 104’ as it is associated with authorized user nodes 102 of Figure 1.  The claimed ‘associated with a hierarchy of authorized users’ is taught by Guo as ‘Ghost Chain 108’ depicted in figure 1 because three nodes cooperate to form a group referred to as congress 106.  The rationale for considering Trevethan features in view of Guo in claim 11 apply here in claim 18).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Trevethan, in view of Kurian; Manu Jacob et al, US 20170244721 A1, August 24, 2017, hereafter referred to as Kurian.

             As to claim 9, the combination of Guo and Trevethan teaches the method of claim 8.  THE COMBINATION OF GUO AND TREVETHAN DO NOT TEACH wherein performing the action comprises: overriding data in another block in favor of adding the new block based on the hierarchy of authorized users HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR KURIAN TEACHES wherein performing the action comprises: overriding data in another block in favor of adding the new block based on the hierarchy of authorized users – Kurian [0096] ... A rights management protocol of the system may be utilized to take one or more actions in response to the received authorization request and the user's determined security level. The rights management protocol may determine whether the user is authorized to conduct the desired action based on the security level, and can adjust or change the security level of the user based on additional input.  Here, the claimed ‘performing’ is taught by Kurian as ‘authorization request’ whereas the claimed ‘overriding’ is taught by Kurian as ‘adjust or change’ whereby changing a portion of the record introduces a new transaction on the chain.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to introduce a rights management protocol to adjust levels of access based on the content.  While the combination of Guo and Trevethan teach a congress and level of authorized users, the combination of Guo and Trevethan do not teach overriding or adjusting data on the block chain.  With the introduction of Kurian the combination of Guo and Trevethan can provide a rights management protocol which enhances the overall system security of the combination of Guo and Trevethan).

             As to claim 19, the combination of Guo and Trevethan teaches the system of claim 18. THE COMBINATION OF GUO AND TREVETHAN DO NOT TEACH wherein the processor configured to perform the action is further configured to: override data in the another block in favor of adding the new block based on the hierarchy of authorized users HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR KURIAN TEACHES wherein the processor configured to perform the action is further confiGuored to: override data in the another block in favor of adding the new block based on the hierarchy of authorized users – Kurian [0096] ... A rights management protocol of the system may be utilized to take one or more actions in response to the received authorization request and the user's determined security level. The rights management protocol may determine whether the user is authorized to conduct the desired action based on the security level, and can adjust or change the security level of the user based on additional input.  Here, the claimed ‘perform’ is taught by Kurian as ‘authorization request’ whereas the claimed ‘overriding’ is taught by Kurian as ‘adjust or change’ whereby changing a portion of the record introduces a new transaction on the chain.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to introduce a rights management protocol to adjust levels of access based on the content.  While the combination of Guo and Trevethan teach a congress and level of authorized users, the combination of Guo and Trevethan do not teach overriding or adjusting data on the block chain.  With the introduction of Kurian the combination of Guo and Trevethan can provide a rights management protocol which enhances the overall system security of the combination of Guo and Trevethan).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Trevethan, in view of Pulsifer; Allen, US 20180331832 A1, November 15, 2018, hereafter referred to as Pulsifer.

             As to claim 10, the combination of Guo and Trevethan teaches the method of claim 1. THE COMBINATION OF GUO AND TREVETHAN DO NOT TEACH wherein adding the new block further comprises: adding the new block into a subsequence of blocks linearly without branching HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR PULSIFER TEACHES wherein adding the new block further comprises: adding the new block into a subsequence of blocks linearly without branching - Pulsifer [0064] ...  The blockchain is linear in this example because the Better Path Rule does not allow a witness to create a block on lower score chain and then continuing building on a higher score chain.  Here, the claimed ‘adding’ is taught by Pulsifer as ‘create a block’ whereas the claimed ‘subsequence of blocks’ is taught by Pulsifer as ‘building on a higher ... chain’ because to add the new block to the higher chain would branch the transaction.  The claimed ‘without branching’ is taught by Pulsifer as ‘Better Path Rule’ which prohibits blockchain branching.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate restrictions to block chain branching.  The combination of Guo and Trevethan is silent on branch restriction.  Pulsifer, used with the combination of Guo and Trevethan, creates a blockchain system that can quickly Guoarandee that a block meeting a specified criterion is permanent).

              As to claim 20, the combination of Guo and Trevethan teaches the system of claim 11. THE COMBINATION OF GUO AND TREVETHAN DO NOT TEACH wherein the processor configured to add the new block is further configured to: add the new block into a subsequence of blocks linearly without branching HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR PULSIFER TEACHES wherein the processor configured to add the new block is further configured to: add the new block into a subsequence of blocks linearly without branching - Pulsifer [0064] ...  The blockchain is linear in this example because the Better Path Rule does not allow a witness to create a block on lower score chain and then continuing building on a higher score chain.  Here, the claimed ‘add’ is taught by Pulsifer as ‘create a block’ whereas the claimed ‘subsequence of blocks’ is taught by Pulsifer as ‘building on a higher ... chain’ because to add the new block to the higher chain would branch the transaction.  The claimed ‘without branching’ is taught by Pulsifer as ‘Better Path Rule’ which prohibits blockchain branching.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate restrictions to block chain branching.  The combination of Guo and Trevethan is silent on branch restriction.  Pulsifer, used with the combination of Guo and Trevethan, creates a blockchain system that can quickly guarantee that a block meeting a specified criterion is permanent).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
10/29/2022